Citation Nr: 0603718	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-14 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions, dated in September 1998 
and in May 1999, which, in pertinent part, denied service 
connection for hypertension.  

In October 2001, the Board remanded the veteran's claim to 
the RO so that the veteran could be scheduled for a hearing 
before a Veterans Law Judge sitting at the RO.  In April 
2002, the veteran was afforded the requested hearing before a 
Veterans Law Judge sitting at the RO.  

In December 2002, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  In 
January 2003, the requested VHA opinion was incorporated into 
the record, and the veteran and his accredited representative 
were provided with copies of the VHA opinion and informed of 
the veteran's right to submit additional evidence and/or 
argument.  In January 2003, the veteran's accredited 
representative at the time submitted additional evidence.  

In February 2003, the Board denied service connection for 
hypertension.  In March 2003, the veteran submitted a Motion 
for Reconsideration of the February 2003 Board decision.  In 
June 2003, the Board denied the motion.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In April 2004, the Court granted the parties' Joint Motion 
for Remand; vacated the Board's February 2003 decision; and 
remanded the veteran's claim to the Board additional action 
consistent with the Joint Motion for Remand.  

In September 2004, the veteran and his attorney were informed 
that the Veterans Law Judge who had conducted his April 2002 
hearing was no longer employed by the Board and he therefore 
had the right to an additional hearing before a different 
Veterans Law Judge.  The veteran did not respond to the 
Board's notice.  

In December 2004, the Board remanded the veteran's claim for 
additional procedural and evidentiary development, as 
directed by the Court's April 2004 Order.


FINDINGS OF FACT

The veteran's current hypertension was caused in part by, and 
cannot be reasonably disassociated from his active duty 
military service.


CONCLUSION OF LAW

Hypertension was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on each claim. 

The veteran is seeking service connection for hypertension.  
Specifically, he alleges that this condition was incurred 
during his military service.  He also contends, in the 
alternative, that this condition has been caused or 
aggravated by his service-connected headaches and peptic 
ulcer disease.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Historically, the veteran served on active duty in the Army 
from August 1981 to February 1983.  Service medical records 
do not show a diagnosis of hypertension.  Routine blood 
pressure readings in service included 120/70 (August 1981, at 
enlistment examination), 130/98 (December 1981), 132/86 (June 
1982), 134/72 (August 1972), and 142/80 (August 1982).  On a 
medical history form, completed in September 1982, the 
veteran checked a space to indicate that he did not know if 
he had high or low blood pressure; objective examination 
showed the cardiovascular system was normal, and blood 
pressure was 116/76.  After a physical evaluation board 
proceeding, the veteran was medically discharged from service 
in February 1983, with severance pay, due to peptic ulcer 
disease.  

On VA examination in March 1984, blood pressure was noted as 
136/80; the cardiovascular system was found to be normal; and 
there were no complaints of hypertension.  On March 1987 VA 
examination, blood pressure was 126/70, and there were no 
complaints of hypertension.  On April 1989 VA examination, 
there were no references to hypertension.

A March 1995 medical record notes the veteran had blood 
pressure of 152/88, and a April 1995 record notes his blood 
pressure was 152/96; these records mention he was taking 
antihypertensive medication.  Medical records from 1995 to 
1998 show treatment for various conditions, including 
hypertension.  An August 1998 progress note remarked that the 
veteran was having headaches most likely secondary to 
hypertension and the summer heat.

The veteran filed a claim for service connection for 
hypertension in August 1998.  At that time, he was service-
connected for headaches, rated 30 percent disabling, and for 
peptic ulcer disease, rated 20 percent disabling.

On VA examination from September 1998, the examining doctor 
noted the veteran's assertion that current hypertension was 
due to his service-connected headaches.  The doctor stated 
that he was not aware of any etiological relationship between 
migraines and sustained hypertension.  

A VA doctor, Dr. T. Ehsan, wrote in December 1998 that the 
veteran was "predispositioned to hypertension" due to his 
military experiences, ulcers, and headaches.

Another VA doctor, Dr. M. Barakat, wrote in January 1999 that 
because of his service-incurred peptic ulcer disease and 
headaches, the veteran was predisposed to high blood pressure 
and that those conditions lead to development of high blood 
pressure.

According to a March 1999 letter from a private doctor, Dr. 
C. Vermont, the veteran had stress related illnesses from his 
military experiences.  The doctor said the veteran suffered 
from migraine headaches, peptic ulcer disease, and 
hypertension.  

In April 1999, the veteran underwent a VA examination.  
Diagnoses were hypertension, probably essential; muscle 
contraction headaches; and peptic ulcer disease.  The 
examining VA doctor, Dr. H. Pyle, commented that he doubted 
the veteran's hypertension was related to his service-
connected headaches.  In May 1999, Dr. Pyle also opined that 
there was no medical evidence that would suggest that the 
service-connected duodenal peptic disease is related to 
current hypertension.  

A private doctor, Dr. H. Patel, wrote in August 2001 that he 
had been treating the veteran since 1999 for various 
conditions.  He opined that tension migraine headaches, 
peptic ulcer disease, and hypertension secondary to headaches 
and peptic ulcer disease, were a direct result of active 
service; he believed that they were stress-related illnesses 
due to military experiences.

In March 2002, a VA doctor, Dr. B. Abraham, wrote that it was 
his opinion that the symptoms experienced during service were 
related to severe anxiety from tension/migraine headaches and 
peptic ulcer disease, and this had led to his hypertension.

Dr. Vermont wrote in April 2002 that the veteran suffered 
from migraine headaches, peptic ulcer disease, and 
hypertension, and all of these can have a stress component.  
The doctor said that while hypertension was quite prevalent 
in the veteran's ethnic group, at his age, it did seem to 
have its origins when he was in the service in terms of 
dating the diagnosis.

A VA doctor, Dr. T. Ehsan, remarked in an April 2002 progress 
note that the December 1981 in-service blood pressure of 
130/98 was definitely high, as the veteran was only 22 years 
old at the time; also, he remarked that there were other 
readings suggesting elevated blood pressure for age over the 
next 12 months or so.  He concluded that it appeared that the 
veteran started showing early signs and evidence of 
hypertension in the 1980s while still on active military 
duty.  

The veteran testified at an April 2002 Travel Board hearing.  
He said that he was first diagnosed with hypertension 6 or 8 
months after service, but that those treatment records were 
no longer available.  

In December 2002, the Board requested a medical opinion on 
the veteran's claim from a specialist of the VA's Veterans 
Health Administration (VHA).  According to the resulting 
January 2003 VHA opinion, a reviewing VA doctor noted that 
the veteran had migraine headaches as opposed to tension 
headaches, as well as some irritable bowel syndrome along 
with his peptic ulcer disease.  The doctor noted the various 
blood pressure readings in service, as well as post-service 
blood pressures including normal blood pressure in 1987 and 
findings of hypertension in 1995.  The doctor stated that the 
veteran appeared to have labile hypertension during service, 
noting that 2 of the in-service readings were elevated.  The 
doctor also indicated that sustained hypertension started 
"somewhere between" 1987 and 1995.  The doctor commented that 
the veteran now has essential hypertension.  The doctor 
pointed out that in service the veteran had what appeared to 
be labile hypertension, and sustained hypertension did not 
occur until some years after service.  The doctor said it was 
not likely that his headaches or peptic ulcer disease had any 
effect on his unsustained hypertension, although these 
conditions could cause transient increase in his hypertension 
on an acute basis.

More recently, follow-up opinion letters, dated in June 2005 
and in April 2005, were received from H. Patel, M.D.  In 
these letters, Dr. Patel opined that the veteran's 
hypertension was more than likely due to the pain he has 
suffered from his service-connected peptic ulcer disease and 
migraine headaches.  She indicated that the veteran had began 
to suffer from headaches and ulcers while serving in the 
military, and that it is common for blood pressure to become 
elevated due to other contributing factors and outside 
influences, i.e., pain, anxiety, stress, smoking, alcohol 
use, etc.  

A VA treatment report, dated in August 2005, included a 
medical opinion from B. Abraham, M.D.  In the report, Dr. 
Abraham indicated that he had reviewed the veteran's claims 
folder, and his current treatment records.  Based upon this 
information, Dr. Abraham opined that the symptoms experienced 
by the veteran while in military service are related to 
severe anxiety from tension/migraine headache and peptic 
ulcer disease, and that these conditions led to the veteran's 
hypertension.  Dr. Abraham stated that the veteran's 
hypertension was more likely than not a direct result of his 
peptic ulcers, migraine headaches and stress that he 
experienced while in the service.  Dr. Abraham further stated 
that in his years of experience, he has become cognitive of 
physical illnesses like peptic ulcers, migraine headaches and 
hypertension caused by stress and an etiological relationship 
can not be ruled out.

Hypertension means persistently high arterial blood pressure.  
Various criteria for what is considered elevated blood 
pressure have been suggested, and according to some medical 
authorities the threshold is a systolic pressure of 140 and a 
diastolic pressure of 90.  Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1981).  See also 38 C.F.R. § 4.104, 
Diagnostic Code 7101, defining what is a compensable degree 
of hypertension for VA rating purposes.

After reviewing the evidence of record, the Board concludes 
that service connection for hypertension is warranted.  
Service medical records show a couple of slightly elevated 
blood pressure readings, among a number of normal ones, and 
there was no diagnosis of hypertension.  Hypertension is 
first documented in medical records in 1995, many years after 
service.  At that time, however, it was noted that the 
veteran was receiving anti-hypertensive medication.

As noted above, several physicians have reviewed this matter 
and have offered conflicting opinions herein.  Opinions 
received in support of the veteran's claim generally indicate 
that the veteran's service medical records showed early signs 
and evidence of hypertension, and that his service-connected 
conditions, including peptic ulcer disease and headaches, can 
cause and/or aggravate this condition.  Other medical 
opinions, which cut against the veteran's claim, suggest that 
he was not shown to have sustained hypertension for many 
years after his discharge from the service, and that this 
condition is not permanently aggravated by the veteran's 
service-connected peptic ulcer disease and headaches.  On 
this point, however, the VAH opinion, dated in January 2003, 
stated that the veteran's headaches and peptic ulcer disease 
could cause transient increase in his hypertension, just not 
a sustained increase in hypertension.

Under these circumstances, the Board cannot reasonably 
disassociate the veteran's current hypertension from his 
active military service.  As indicated above, the Board has 
now received multiple opinions, from private and VA 
physicians, regarding the veteran's claim.  The conclusions 
reached in these opinions are conflicting, and there does not 
appear to be a clear basis for favoring one group of opinions 
over the other.  Thus, resolving the benefit of the doubt in 
the veteran's favor, service connection is granted.

As the Board has fully granted the veteran's claim for 
service connection, a detailed discussion of the Veterans 
Claims Assistance Act of 2000 (VCAA), and its implementing 
regulations, is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  


ORDER

Service connection for hypertension is granted.


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


